United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-1583
                      ___________________________

                                    Rex Gard

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Bob Dooley, Chief Warden; Jenifer Stanwick, Deputy Warden; Rebecca Schieffer,
Associate Warden; Susan Jacobs, Associate Warden; Other DOC Staff, unknown
             at this time, in their individual and official capacities

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Sioux Falls
                                 ____________

                           Submitted: April 16, 2018
                            Filed: April 30, 2018
                                [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.
      South Dakota inmate Rex Gard appeals after the district court1 adversely
granted summary judgment on his pro se 42 U.S.C. § 1983 complaint asserting claims
under the Religious Land Use and Institutionalized Persons Act, the Free Exercise
Clause, and the Equal Protection Clause.

      After careful de novo review, see Beaulieu v. Ludeman, 690 F.3d 1017, 1024
(8th Cir. 2012), we conclude that the district court appropriately granted summary
judgment for the reasons outlined in the Report and Recommendation of the
magistrate judge. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
Veronica L. Duffy, United States Magistrate Judge for the District of South Dakota.

                                        -2-